         Case 3:19-cv-00360-DCG Document 11 Filed 01/16/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

MOISES PEREZ,                                      §
                                                   §
       Plaintiff,                                  §
                                                   §
v.                                                 §     CASE NO. 3:19-CV-00360
                                                   §
BODEGA LATINA CORPORATION D/B/A                    §
EL SUPER,                                          §
                                                   §
       Defendant.
                                                   §

                                 NOTICE OF APPEARANCE


       Please take notice that Nicolas Del Campo of the del Campo Law Firm, PLLC

enters his appearance as local counsel for Defendant Bodega Latina Corporation (sued as

Bodega Latina Corporation d/b/a El Super) (“Bodega” or “Defendant”) in compliance with Local

Rule AT-2. Mr. Del Campo is licensed in this court and maintains a law office in this district.


Date: January 16, 2020                       Respectfully submitted,

                                             By:       /s/ Nicolas Del Campo
                                                       Nicolas Del Campo
                                                       Texas Bar No. 24101690
                                                       DEL CAMPO LAW FIRM, PLLC
                                                       221 N. Kansas St. Ste. 1203
                                                       El Paso, TX 79901-1443
                                                       Phone: (915)209-0075
                                                       Facsimile: (915) 975-8199
                                                       Email: nicolas@delcampo-law.com

                                             By:       /s/ Samuel Garcia
                                                       Kurt W. Greve
                                                       Texas Bar No. 24007275
                                                       Samuel Garcia
                                                       Texas Bar No. 24080067
                                                       LATHROP GPM, LLP
                                                       2101 Cedar Springs Road, Suite 1400


                                           Page 1 of 3
Case 3:19-cv-00360-DCG Document 11 Filed 01/16/20 Page 2 of 3




                                   Dallas, Texas 75201
                                   Phone: (214)983-6030
                                   Facsimile: (214) 983-6101
                                   Email: sam.garcia@lathropgpm.com

                           Attorneys   for    Defendant   Bodega      Latina
                           Corporation




                          Page 2 of 3
         Case 3:19-cv-00360-DCG Document 11 Filed 01/16/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

        I hereby certify that on this 16th day of January 2020, a copy of the above pleading was
served via the District Court ECM/ECF system, which will send notification of such filing to all
the following counsel of record:

Enrique Chavez, Jr.
Michael R. Anderson
2101 N. Stanton Street
El Paso, TX 79902
Email: enriquechavezjr@chavezlawpc.com

Attorneys for Plaintiff



                                            /s/Samuel Garcia
                                            Samuel Garcia




                                          Page 3 of 3
